DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-6, in the reply filed on 4/29/21 is acknowledged. Claims 7-18 are withdrawn from consideration as directed to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French US 2722892.
1.  A system for producing hydrocarbons from a subterranean well (see e.g. Fig 2), the system including: an electrical submersible pump (see Fig 2) assembly with a motor (15, 16), 
2.  The system of claim 1, where the intermediate rotor bearing assembly (9, 14, 34) is a ring shaped member (see e.g. Fig 2 wherein bearing assembly [9, 14, 34] has a general ring shape corresponding to the inside of screen 35) with a polygonal shaped outer series of edges (bolt head of bolt 34) that corresponds to the polygonal cross section of the liner (bolt head of bolt 34 corresponds to the polygonal cross section of the liner at location 46 where the bolt 34 is attached at the corresponding bolt receiving hole wherein the bolt holds the polygonal liner to the bearing assembly 9, 14 at the corresponding holt hole at 46 of the liner) and with a radial bearing (14) having an inner diameter shape that corresponds to an outer diameter shape of the rotor shaft (10). 

4.  The system of claim 1, where the liner is formed of a non-magnetic material (see e.g. stainless steel in col 3 lines 9-21). 
 5.  The system of claim 1, where the liner is welded at an uphole end of the motor and is welded at a downhole end of the motor (see welded in col 3 lines 9-15). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event this application currently names joint inventors: In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over French US 2722892 in view of Forsberg US 20140079575.
French does not provide the proportions of the motor and thus does not disclose the limitations of claim 6. 
Forsberg discloses where the motor has an axial length in a range of 0.050 to 10 meters and has an outer diameter in a range of 0.025 to 1 meters (see 4-5 inches and 20-30 feet in 0024).

  	Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the motor within the claimed size range since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges].
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571) 270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.


/Thomas Fink/             Examiner, Art Unit 3746